Citation Nr: 0509043	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  94-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) prior to 
August 12, 1993.  

(The issues of entitlement to service connection for various 
disabilities and applications to reopen previously denied 
claims of service connection for other disabilities; and 
reimbursement for private medical expenses, are the subjects 
of separate decisions of the Board.)  










REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the RO that 
denied a claim for a TDIU from the date of the veteran's 
retirement from the military.  

In a December 1998 decision, the Board denied the veteran's 
claim for an increased rating for service-connected 
degenerative arthritis of the lumbar spine and increased from 
10 to 40 percent the rating assigned for the service- 
connected degenerative arthritis of the left hip.  

In addition, the Board noted that the RO had raised 
additional issues and "referred" those matters to the RO for 
appropriate action.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In an April 2000 Order, the Court granted an Joint Motion 
filed that same month by VA's Office of General Counsel (OGC) 
and the veteran's attorney, vacating that part of the Board's 
decision that referred a claim of TDIU to the RO and 
remanding for additional proceedings in this regard.  

When the veteran's appeal was before the Board in April 2003, 
it was again denied.  

The veteran continued his appeal, and in February 2004, the 
Court granted a Joint Motion by the parties to remand the 
appeal, vacating the Board's decision and remanding for 
additional proceedings.  

The Board points out that, in an April 1997 decision, the RO 
established a 100 percent schedular rating for the veteran's 
service-connected bilateral blindness, effective on August 
12, 1993.  

As such, the issue in appellate status is as characterized 
hereinabove (i.e. a claim for TDIU subsequent to August 12, 
1993 was rendered moot by the April 1997 action). See 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2004).  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board notes that the veteran has not been provided with 
the required notice with regard to his claim of an effective 
date earlier than August 12, 1993 for the grant of service 
connection for a TDIU.  

In this regard the Board notes that VCAA applies to an 
earlier effective date claim, and VA must advise the veteran 
that evidence of an earlier-filed claim can be presented.  
See Huston v. Principi, 17 Vet. App. 195 (2003).  
 
The February 2004 Joint Motion noted that remand was 
necessary because VA did not adequately address certain 
evidence.  

The Joint Motion also noted that, upon readjudication, VA 
should address the veteran's unemployability prior to August 
1993 in regard to whether he was able to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  

Finally, the Joint Motion indicated that VA should revisit 
the issue of whether the record contains any correspondence 
that could be construed as a claim for TDIU prior to June 23, 
1986.  

The Board observes that the veteran submitted additional 
argument in October 2004.  With regard to his claim for an 
earlier effective date he requested that the claim be 
forwarded to the Director of Compensation and Pension for 
extraschedular consideration.  

In this regard, the RO should make a determination pertaining 
to whether there exists plausible evidence that for the 
period in question, the veteran was unable to secure and 
follow a substantially gainful occupation.  If so, the 
veteran's claim should be submitted for consideration on an 
extraschedular basis.

In Bowling v. Principi, 15 Vet.App. 1, 10 (2001), the Court 
determined that the Board is precluded from assigning an 
extraschedular TDIU rating in the first instance.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  Then, the RO should readjudicate the 
issue on appeal.  The RO should make a 
specific determination pertaining to 
whether submission of the veteran's claim 
to the  Director, Compensation and 
Pension Service, is appropriate.  If so, 
the claim should be submitted.  If not, 
and the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




